Citation Nr: 0923215	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a 
pulmonary/respiratory disability, claimed as emphysema.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2006 rating decision in which the RO denied the 
Veteran's claims for service connection for emphysema and 
tinnitus.  In March 2007, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in March 2008, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 2008.

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge in Washington, DC.  A June 2008 
letter informed him that his hearing was scheduled in August 
2008.  However, in correspondence received in August 2008, 
the Veteran indicated that he would not attend the hearing.  

While the Veteran has claimed service connection for 
emphysema, and the RO has characterized that claim as 
entitlement to service connection for emphysema, in light of 
the evidence of record, and for the reasons explained below, 
the Board has recharacterized this claim as one for service 
connection for a pulmonary/respiratory disability, claimed as 
emphysema.

The Board's decision addressing the claim for service 
connection for a pulmonary/respiratory disability, claimed as 
emphysema, is set forth below.  The claim for service 
connection for tinnitus is addressed in the remand following 
the order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the appellant when further action, on his part, is 
required.




FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  A pulmonary/respiratory disability was not shown in 
service or for many years thereafter, and there is no 
competent medical evidence or opinion of a medical 
relationship, or nexus, between the Veteran's current 
pulmonary/respiratory disability and service.


CONCLUSION OF LAW

The criteria for service connection for a 
pulmonary/respiratory disability, claimed as emphysema, are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claim for service 
connection for emphysema.  This letter also informed the 
Veteran of what information and evidence must be submitted by 
the appellant and what information and evidence would be 
obtained by VA.  The January 2006 VCAA letter also requested 
that the Veteran submit any pertinent evidence in his 
possession (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The March 2006 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the January 2006 letter-
which meets Pelegrini's content of notice requirements-also 
meets the VCAA's timing of notice requirement.  

The Board notes that the RO notified the Veteran regarding 
the assignment of disability ratings and effective dates in a 
May 2008 post-rating letter.  However, the timing of this 
notice-after the last adjudication of the claim-is not 
shown to prejudice the Veteran.  Because the Board herein 
denies the claim for service connection, no disability rating 
or effective date is being, or will be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and VA treatment records.  Also of record 
and considered in connection with the appeal are various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in 
connection with this claim is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Considering the record in light of the above, the Board finds 
that service connection for a pulmonary/respiratory 
disability, claimed as emphysema, is not warranted.  

Service treatment records are negative for complaints 
regarding or treatment for a pulmonary/respiratory 
disability.  Clinical evaluation of the lungs and chest was 
normal on separation examination in January 1970.  

Records of VA treatment from July 1999 to October 2005 
reflect that, in May 2005, the Veteran gave a history of 
chronic obstructive pulmonary disease (COPD), but denied 
shortness of breath.  Examination of the lungs revealed no 
rales or rhonchi.  The assessment included COPD.  

The Board notes that COPD is defined as any disorder 
characterized by persistent or recurring obstruction of 
bronchial airflow, such as chronic bronchitis, asthma, or 
pulmonary emphysema.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 530 (30th ed. 2003).  

While the foregoing evidence demonstrates that the Veteran 
has a current pulmonary/respiratory disability, diagnosed as 
COPD, there is simply no evidence that there exists a medical 
nexus between this disability and service.

As indicated, no pulmonary/respiratory disability was shown 
in service.  In fact, the first documented medical evidence 
of COPD was in May 2005, over 35 years after separation from 
service.  Significantly, the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that weighs against a 
claim of service connection.  Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  Further, there is no medical evidence or opinion 
indicating that there exists a medical nexus between current 
pulmonary/respiratory disability and service, and neither the 
Veteran nor his representative has presented or identified 
any such existing medical evidence or opinion. 

In adjudicating this claim, the Board has, along with the 
medical evidence, also considered the appellant's written 
assertions, as well as those advanced by his representative, 
on his behalf; however, none of this evidence provides a 
basis for allowance of the claim.  As indicated above, the 
claim turns on the matter of medical nexus, or relationship, 
between current pulmonary/respiratory disability and 
service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  To the extent that the appellant and his 
representative are attempting to establish a medical nexus on 
the basis of assertions, alone, as neither is shown to be 
other than a layperson without the appropriate medical 
training and expertise, neither is competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

As a final point, the Board notes the Veteran's assertion, 
advanced in his March 2007 NOD, that he did not smoke when he 
entered service, but the military encouraged him to smoke by 
handing out cigarettes.  To the extent that the Veteran's 
statement suggests that he is claiming his current 
pulmonary/respiratory disability is due to in-service 
cigarette smoking, the Board notes, as the RO has done, that 
the law precludes service connection for disease or 
disability resulting from the use of tobacco products for all 
claims filed after June 9, 1998.  See 38 U.S.C.A. § 1103(a); 
38 C.F.R. § 3.300

For all the foregoing reasons, the claim for service 
connection for pulmonary/respiratory disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as no competent and persuasive evidence 
supports the claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a pulmonary/respiratory disability, 
claimed as emphysema, is denied.  


REMAND

The claims file reflects that further RO action on the 
remaining claim for service connection for tinnitus is 
warranted.  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.

The Board observes that the Veteran has reported noise 
exposure in his work as a cook in service.  The Veteran is 
competent to assert the occurrence of in-service injury, to 
include in-service noise exposure.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Further, post-service VA treatment records document the 
Veteran's complaints of tinnitus.  Given the nature of the 
disability, the Veteran is competent to assert the existence 
of such disability-specifically, ringing in the ears-on the 
basis of his assertions, alone.  See, e.g., Falzone v. Brown, 
8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994)).  In this regard, during VA treatment 
in July 1999, the Veteran described longstanding bilateral 
tinnitus.  During VA treatment in May 2005, the Veteran 
complained of a constant "hissing" tinnitus in each ear, 
which began 25 to 35 years earlier, and gave a history of in-
service noise exposure as a cook.  

Given the Veteran's assertions of in-service noise exposure, 
his post-service complaints of tinnitus, and his assertions 
as to a relationship between the two (including a history of 
tinnitus for 25 to 35 years), the  Board finds that 
examination and medical opinion-based on full consideration 
of the Veteran's documented medical history and assertions, 
and supported by clearly stated rationale-would be helpful 
in resolving the claim for service connection for tinnitus.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008); McLendon, 20 Vet. App. at 81.

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by an otolaryngologist, or ear, nose and throat 
(ENT) physician, at a VA medical facility.  The Veteran is 
hereby notified that failure to report to the scheduled 
examination, without good cause, may result in a denial of 
the claim (as adjudication of the original claim will be 
based on the evidence of record).  See 38 C.F.R. § 3.655 
(2008).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes records of treatment from the Martinsburg VA Medical 
Center (VAMC) dated from July 1999 to October 2005.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding records of pertinent treatment from the 
Martinsburg VAMC, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Martinsburg VAMC all records of treatment 
for tinnitus, since October 2005.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal that is not 
currently of record.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA ENT examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should indicate whether the 
Veteran currently has tinnitus and should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
any such disability is the result of 
injury or disease incurred or aggravated 
in service, to specifically include in-
service noise exposure, as alleged.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for tinnitus in light 
of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


